***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. ZANE R. MEGOS
                 (AC 38967)
                       Lavine, Mullins and Beach, Js.

                                  Syllabus

The defendant, who previously had pleaded guilty to six counts of larceny
    in the fourth degree and was serving probation in connection with that
    conviction, appealed to this court from the judgment of the trial court
    revoking his probation and imposing a sentence of sixty months incarcer-
    ation. The defendant had been charged with violating his probation
    following his arrest on charges of larceny in the third degree and criminal
    impersonation, which involved an incident in which he was alleged
    to have wrongfully obtained a deposit from F for a sham real estate
    transaction. The trial court found, by a preponderance of the evidence,
    that the defendant had violated his probation by committing the crimes
    charged. On appeal, the defendant claimed, inter alia, that the trial court
    erroneously found that he had violated the condition of his probation
    that he not violate any criminal law. Held:
1. The trial court’s findings that the defendant had violated his probation
    by committing criminal impersonation and larceny in the third degree
    were not clearly erroneous, there having been evidence presented that
    demonstrated that the defendant had impersonated another individual
    and acted in a manner so as to defraud F and to permanently deprive
    her of her money: the evidence showed that the defendant previously
    had defrauded two other victims by wrongfully retaining cash deposits
    for sham real estate transactions in which he falsely promised to rent
    or to sell them property in exchange for a cash deposit, that he had
    attempted to repeat that scam by obtaining money from F by falsely
    promising to rent her a condemned apartment, that he returned F’s
    deposit only after she confronted him, and that, as part of his scheme
    to defraud F, he impersonated his business partner, gave F receipts
    previously signed by the business partner, and used the name of his
    business partner, not his actual name, when asked directly for his name,
    all of which demonstrated that he impersonated another person and
    acted in such assumed character with the intent to defraud F, and that
    he intended to permanently deprive F of the deposit by falsely promising
    a condemned apartment that would never be ready for her to occupy;
    moreover, although the defendant claimed that the court should have
    credited evidence he presented showing that he did not intend to perma-
    nently deprive F of her money, he did not return the deposit until F
    explicitly asked for it back, and it was the exclusive province of the
    court as the trier of fact to weigh conflicting testimony and to credit
    some, all or none of the defendant’s testimony.
2. The defendant’s claim that the state did not establish that he wilfully or
    intentionally violated his probation or any laws was without merit; our
    Supreme Court has determined previously that wilfulness is not an
    element of a probation violation, as the state needs to establish only
    that a probationer knew of the condition and engaged in conduct that
    violated it, and the defendant here did not dispute that he knew that,
    as a condition of his probation, he could not violate any criminal laws
    of this state, and the record demonstrated that he engaged in conduct
    that violated the criminal laws of this state.
3. The trial court did not abuse its discretion by admitting testimony concern-
    ing two of the defendant’s six prior convictions for larceny in the fourth
    degree, which was offered by the state to show a common scheme or
    plan; it is well settled that probation proceedings are informal and that
    strict rules of evidence do not apply to such proceedings, in which a
    broad evidentiary standard is applied, and on the basis of the similarity
    between the past crimes and the incident involving F, the trial court
    properly determined that the evidence regarding the prior crimes was
    relevant to the inference that the defendant intended to keep F’s deposit.
4. The trial court did not abuse its discretion in revoking the defendant’s
    probation and imposing a sentence of sixty months incarceration; that
    court, which balanced the defendant’s liberty and rehabilitation against
  the protection of society, found that the defendant was not amenable
  to probation, based on his similar conduct within months of the start
  of his probationary period, it considered the need to protect the public
  from the defendant’s conduct, and it acted within its discretion by
  imposing the remainder of the defendant’s sentence, which was not
  unjust or excessive.
        Argued May 17—officially released September 5, 2017

                         Procedural History

   Information charging the defendant with violation of
probation, brought to the Superior Court in the judicial
district of New London and tried to the court, Williams,
J.; judgment revoking the defendant’s probation, from
which the defendant appealed to this court. Affirmed.
  Kenneth A. Leary, for the appellant (defendant).
  Margaret Gaffney Radionovas, senior assistant
state’s attorney, with whom, on the brief, were Michael
L. Regan, state’s attorney, and Rafael I. Bustamante,
assistant state’s attorney, for the appellee (state).
                          Opinion

   MULLINS, J. The defendant, Zane R. Megos, appeals
from the judgment of the trial court revoking his proba-
tion pursuant to General Statutes § 53a--32 and impos-
ing a sentence of sixty months incarceration. On appeal,
the defendant claims that the trial court: (1) erroneously
found that he violated the conditions of his probation,
(2) abused its discretion by admitting evidence of prior
crimes that he had committed, and (3) abused its discre-
tion by revoking his probation. We affirm the judgment
of the trial court.
   The following facts and procedural history are rele-
vant to our consideration of the defendant’s claims on
appeal. On April 29, 2014, the defendant pleaded guilty
under the Alford doctrine1 to six counts of larceny in
the fourth degree in violation of General Statutes §§ 53a-
119 and 53a-125 (a).2 His conviction on two of those
larceny counts arose from incidents in which the defen-
dant wrongfully obtained and withheld cash ‘‘deposits’’
from the victims by falsely promising to rent them an
apartment or sell them a house. In the first incident, the
defendant received $1600 from a disabled, wheelchair-
bound woman as a deposit on an apartment that he
had advertised on Craigslist. The defendant told the
victim that she would be able to move in on the first
day of the month, but the apartment was not ready on
that date. The defendant continued to tell the victim
that the apartment would be ready at various dates in
the future, but the apartment never was available when
those dates arrived. The defendant did not return the
victim’s deposit, despite her request that he do so. In
the second incident, the defendant obtained $4550 from
another victim as a deposit on the purchase of a house.
Several months after taking the deposit, the house was
sold to someone else, and the defendant kept the vic-
tim’s money.
   After pleading guilty to six larceny charges, the defen-
dant was sentenced to six years incarceration, execu-
tion suspended, followed by three years of probation.
The terms of the defendant’s probation, which he signed
on April 29, 2014, included the standard condition that
he ‘‘not violate any criminal law of the United States,
this state or any other state or territory.’’ The defen-
dant’s probation began on April 29, 2014.
   Several months after his probation began, the defen-
dant was involved in another incident in which he was
alleged to have wrongfully obtained a deposit for a sham
real estate transaction. Sometime in October, 2014, the
defendant posted an online advertisement offering an
apartment in Norwich for rent. At the time that the
defendant posted that advertisement, however, the
advertised apartment was condemned.
  On October 29, 2014, the defendant met with Nicole
Foster. Foster, who was a disabled mother, was seeking
to rent the apartment advertised by the defendant
because a fire had destroyed her family’s house in Sep-
tember, 2014. The defendant allowed Foster to view
the apartment and told her that she would need to
provide him with a cash deposit on that same day.
   Although she did not have the full deposit at that
moment, Foster decided to rent the apartment adver-
tised by the defendant and with her father, gave the
defendant $500 in cash. Later that day, Foster tendered
the rest of the cash deposit, totaling $2925 to the defen-
dant. In return, the defendant gave Foster three receipts
that had been presigned by the defendant’s business
partner, Bishop Taylor. According to the defendant, he
and Taylor agreed to use receipts signed only by Taylor
because the Norwich Building Department had a ‘‘ven-
detta’’ against the defendant: ‘‘We didn’t want to draw
attention to the building department [that] I was
involved in the building. We didn’t want them coming
out and writing . . . up the wazoo . . . new [building
code] violations. . . . It wasn’t with intent to defraud.
I said to [Taylor] we’re not gonna get this through if
it’s in my name.’’ Upon examining the receipts, Foster’s
father told the defendant that he could not read ‘‘what
your first name is,’’ and the defendant answered
‘‘Bishop.’’ (Emphasis added.)
   At this meeting, the defendant also informed Foster
that the apartment was not ready because the city
needed to perform inspections. The defendant had rep-
resented to Foster that an inspection would occur on
several different dates. No inspections had been sched-
uled for the premises, however, until more than a month
later on December 12, 2014.
  On November 10, 2014, Foster spoke with an
employee at the Norwich Building Department and
learned that the man to whom she had given her deposit
actually was the defendant, not Taylor. She also learned
that no inspections were scheduled for the premises.
Thereafter, Foster and her father confronted the defen-
dant and requested the return of the deposit, which the
defendant subsequently returned to Foster.
   On August 4, 2015, as a result of the incident with
Foster, the defendant was arrested for larceny in the
third degree in violation of General Statutes § 53a-124,3
and criminal impersonation in violation of General Stat-
utes § 53a-130.4 On the basis of his arrest for those
alleged crimes, the defendant was charged with vio-
lating the terms of his April, 2014 probation.
  A violation of probation hearing was held over the
course of four days during February, 2016. In an oral
ruling, the court found, by a preponderance of the evi-
dence, that the defendant had violated his probation
by committing the crimes of criminal impersonation
and larceny in the third degree.5 The court then revoked
the defendant’s probation and sentenced him to sixty
months incarceration for the violation. The court rea-
soned that the defendant had failed to take ‘‘full advan-
tage’’ of his probation and had ‘‘instead decided . . .
to defraud and to deceive the people who needed imme-
diate housing.’’ Specifically, the court found that the
defendant was ‘‘not amenable to probation, based on
[his] similar criminal conduct within months of the start
of [his] probationary period.’’ This appeal followed.
Additional facts will be set forth as necessary.
   As a preliminary matter, we set forth the general
principles of law pertaining to revocation of probation
proceedings. ‘‘[R]evocation of probation hearings, pur-
suant to § 53a–32, are comprised of two distinct phases,
each with a distinct purpose. . . . In the evidentiary
phase, [a] factual determination by a trial court as to
whether a probationer has violated a condition of proba-
tion must first be made. . . . In the dispositional phase,
[i]f a violation is found, a court must next determine
whether probation should be revoked because the bene-
ficial aspects of probation are no longer being served.’’
(Internal quotation marks omitted.) State v. Maurice
M., 303 Conn. 18, 25–26, 31 A.3d 1063 (2011).
   With respect to the evidentiary phase of a revocation
proceeding, ‘‘[t]o support a finding of probation viola-
tion, the evidence must induce a reasonable belief that
it is more probable than not that the defendant has
violated a condition of his or her probation. . . . A fact
is more probable than not when it is supported by a
fair preponderance of the evidence. . . . [T]he purpose
of a probation revocation hearing is to determine
whether a defendant’s conduct constituted an act suffi-
cient to support a revocation of probation . . . rather
than whether the defendant had, beyond a reasonable
doubt, violated a criminal law. The proof of the conduct
at the hearing need not be sufficient to sustain a viola-
tion of a criminal law.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. Sherrod, 157 Conn. App.
376, 382–83, 115 A.3d 1167, cert. denied, 318 Conn. 904,
122 A.3d 633 (2015). Thus, ‘‘a probation violation need
be proven only by a preponderance of the evidence.’’
(Emphasis added.) State v. Rollins, 51 Conn. App. 478,
483, 723 A.2d 817 (1999).
   Regarding the second phase of a revocation proceed-
ing, the dispositional phase, if the trial court ‘‘deter-
mines that the evidence has established a violation of
a condition of probation, then it proceeds to . . . the
determination of whether the defendant’s probationary
status should be revoked. On the basis of its consider-
ation of the whole record, the trial court may continue
or revoke the sentence of probation . . . [and] . . .
require the defendant to serve the sentence imposed or
impose any lesser sentence. . . . In making this second
determination, the trial court is vested with broad dis-
cretion.’’ (Internal quotation marks omitted.) State v.
Sherrod, supra, 157 Conn. App. 381–82.
                             I
   The defendant first claims that the trial court’s finding
that he violated the conditions of his probation requiring
him not to violate any criminal law is clearly erroneous.
This claim essentially consists of three separate chal-
lenges to the court’s finding of a violation. Specifically,
the defendant argues that the state did not establish, by
a preponderance of the evidence, that he (1) committed
criminal impersonation, (2) committed larceny in the
third degree, and (3) ‘‘wilfully and intentionally violated
his probation or any laws . . . .’’ We consider these
three challenges seriatim and conclude that they all are
without merit.
                             A
   The defendant’s first challenge to the court’s finding
that he violated his probation is that the evidence fails
to demonstrate that he committed criminal imperson-
ation. We disagree.
   We begin our analysis of the defendant’s claim by
setting forth our well settled standard of review. ‘‘This
court may reverse the trial court’s initial factual deter-
mination that a condition of probation has been violated
only if we determine that such a finding was clearly
erroneous. . . . A finding of fact is clearly erroneous
when there is no evidence to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.
. . . In making this determination, every reasonable
presumption must be given in favor of the trial court’s
ruling.’’ (Internal quotation marks omitted.) State v.
Sherrod, supra, 157 Conn. App. 382.
   Our analysis also is informed by a review of the statu-
tory elements of the crime of criminal impersonation.
‘‘A person is guilty of criminal impersonation when such
person: (1) Impersonates another and does an act in
such assumed character with intent to obtain a benefit
or to injure or defraud another . . . .’’ (Emphasis
added.) General Statutes § 53a-130 (a).
   After applying the applicable law to the record before
us, we conclude that the trial court’s finding that the
defendant had violated his probation by committing
criminal impersonation was not clearly erroneous.
There was evidence presented that, prior to meeting
with Foster, the defendant had defrauded two other
victims by wrongfully retaining cash deposits for sham
real estate transactions. In an apparent attempt to
repeat this scam, the defendant met with Foster, offer-
ing to rent her a condemned apartment. When Foster
agreed to rent the apartment, the defendant insisted on
an immediate cash deposit. The defendant also told
Foster that, although the apartment was not yet ready,
it would soon be inspected. Afterward, Foster learned
tion, and, when she confronted the defendant about
this, he returned her deposit. As part of the defendant’s
scheme to defraud Foster, the defendant impersonated
his business partner, Bishop Taylor. The defendant gave
Foster receipts presigned by Taylor in order to avoid
‘‘draw[ing] attention to the building department [that]
[he] was involved in the building.’’ Furthermore, when
asked directly for his name, the defendant replied,
‘‘Bishop,’’ instead of his actual name.6 Accordingly, we
conclude that it was not clearly erroneous for the court
to find that the defendant had violated the terms of his
probation by impersonating another person and acting
in such assumed character with the intent to defraud
Foster.
                            B
   The defendant next argues that it was clearly errone-
ous for the court to find that he had violated his proba-
tion by having committed larceny in the third degree.
We disagree.
   We begin our analysis of the defendant’s second chal-
lenge to the court’s finding that he violated his probation
by reviewing the statutory elements of larceny in the
third degree. ‘‘A person is guilty of larceny in the third
degree when he commits larceny, as defined in section
53a-119, and . . . (2) the value of the property or ser-
vice exceeds two thousand dollars . . . .’’ General Stat-
utes § 53a-124 (a). Pursuant to § 53a-119: ‘‘A person
commits larceny when, with intent to deprive another
of property or to appropriate the same to himself or a
third person, he wrongfully takes, obtains or withholds
such property from an owner.’’ Larceny includes
obtaining property by false promises. ‘‘A person obtains
property by false promise when, pursuant to a scheme
to defraud, he obtains property of another by means
of a representation, express or implied, that he . . .
will in the future engage in particular conduct, and
when he does not intend to engage in such conduct
. . . . In any prosecution for larceny based upon a false
promise, the defendant’s intention or belief that the
promise would not be performed may not be established
by or inferred from the fact alone that such promise
was not performed.’’ General Statutes § 53a-119 (3).
  After applying the applicable law to the record before
us, we conclude that the trial court’s finding that the
defendant had violated the terms of his probation by
having committed larceny in the third degree was not
clearly erroneous. There was evidence presented that
the defendant obtained $2925 from Foster by falsely
promising to rent her a condemned apartment. As pre-
viously set forth in considerable detail, the defendant
had perpetrated several schemes in the past in which
he defrauded victims by falsely promising to rent or to
sell them property in exchange for a cash deposit. In
one of those prior incidents, the defendant promised a
victim an apartment that he never made ready for her
to occupy, and he kept her deposit. Thus, the court
could have inferred that the defendant intended to do
the same with Foster, i.e., permanently deprive her of
the deposit by falsely promising a condemned apart-
ment that would never be ready for her to occupy.
Accordingly, we conclude that it was not clearly errone-
ous for the court to find that the defendant had violated
his probation on the foregoing basis.
   We are unpersuaded by the defendant’s contention
that the court improperly disregarded evidence sug-
gesting that he did not commit larceny in the third
degree. The defendant argues that the trial court should
have credited evidence he presented that tended to
show that he had not intended to permanently deprive
Foster of her money. The defendant, however, did not
return the deposit until Foster explicitly asked for it
back. In any event, the defendant’s argument must fail
because, as previously explained in this opinion, ‘‘[i]t
is the exclusive province of the trier of fact to weigh
conflicting testimony and make determinations of credi-
bility, crediting some, all or none of any given witness’
testimony.’’ (Internal quotation marks omitted.) State
v. Allen, 289 Conn. 550, 559, 958 A.2d 1214 (2008).
                            C
  The defendant’s final challenge to the court’s finding
that he violated his probation is that the state did not
establish that he ‘‘wilfully and intentionally violated his
probation or any laws . . . .’’ This claim is without
merit.7 Our Supreme Court has stated unequivocally
that ‘‘the language of [§ 53a-32] demonstrates that the
legislature did not intend to make wilfulness an element
of a probation violation.’’ State v. Hill, 256 Conn. 412,
420, 773 A.2d 931 (2001). ‘‘[T]o establish a violation, the
state needs only to establish that the probationer knew
of the condition and engaged in conduct that violated
the condition.’’ Id., 424.
   In the present case, the defendant does not dispute
that he knew that as a condition of his probation, he
could not violate this state’s criminal laws. Further-
more, we already have concluded in parts I A and B of
this opinion that the defendant engaged in conduct that
violated this state’s criminal laws and, therefore, a con-
dition of his probation. Accordingly, we conclude that
it was not clearly erroneous for the trial court to find
that the defendant violated the terms of his probation.
                            II
  The defendant’s second claim is that the court
improperly admitted evidence of other crimes that he
had committed. The defendant argues that the court,
pursuant to § 4-5 (c) of the Connecticut Code of Evi-
dence,8 erred by admitting testimony concerning two
of his six prior convictions for larceny in the fourth
degree. The state argues, in part, that the rules of evi-
dence do not apply in violation of probation hearings,
and, therefore, the evidence did not have to satisfy
§ 4-5 (c) of the Connecticut Code of Evidence to be
admissible. We agree with the state.
  The following additional facts and procedural history
are relevant to the resolution of the defendant’s claim.
The state called Chief Probation Officer Tamara Lanier
to testify regarding two of the defendant’s prior larceny
convictions. Defense counsel objected, claiming that
the prior convictions were not relevant and would be
prejudicial. The prosecutor argued that the state
intended to offer the testimony to show a common
scheme or plan. The court overruled defense counsel’s
objection, citing § 4-5 (c) of the Connecticut Code of
Evidence.9
  After Lanier had testified regarding the defendant’s
having taken $1600 from a disabled woman, defense
counsel renewed his objection to Lanier’s testimony.
The court overruled the objection again, based on the
same provision of the Connecticut Code of Evidence.
Lanier then explained the facts of the failed real estate
sale, when the defendant did not return a prospective
buyer’s deposit despite the fact that the house had been
sold to another party. At this point, defense counsel
objected again. The court overruled the objection, stat-
ing that the testimony ‘‘is relevant to the present pro-
ceedings insofar as the basis for the alleged violation
of probation is somewhat similar to the two incidents
that were just reported by Chief Lanier.’’
   We begin by stressing that the Connecticut Code of
Evidence does not apply to proceedings involving pro-
bation. Section 1-1 (d) (4) of the Connecticut Code of
Evidence specifically provides: ‘‘The Code, other than
with respect to privileges, does not apply in proceedings
such as, but not limited to, the following . . . Proceed-
ings involving probation.’’ ‘‘It is well settled that proba-
tion proceedings are informal and that strict rules of
evidence do not apply to them. . . . Hearsay evidence
may be admitted in a probation revocation hearing if
it is relevant, reliable and probative. . . . At the same
time, [t]he process . . . is not so flexible as to be com-
pletely unrestrained; there must be some indication that
the information presented to the court is responsible
and has some minimal indicia of reliability.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Lanagan, 119 Conn. App. 53, 58, 986 A.2d 1113 (2010).
  ‘‘The evidentiary standard for probation violation pro-
ceedings is broad. . . . [T]he court may . . . consider
the types of information properly considered at an origi-
nal sentencing hearing because a revocation hearing is
merely a reconvention of the original sentencing hear-
ing. . . . The court may, therefore, consider hearsay
information, evidence of crimes for which the defen-
dant was indicted but neither tried nor convicted, evi-
dence of crimes for which the defendant was acquitted,
and evidence of indictments or informations that were
dismissed.’’ (Citation omitted; internal quotation marks
omitted.) State v. Young, 81 Conn. App. 710, 716, 841
A.2d 737, cert. denied, 269 Conn. 901, 852 A.2d 733
(2004).
   Regarding challenges to the trial court’s evidentiary
rulings, our standard of review ‘‘is that these rulings
will be overturned on appeal only where there was an
abuse of discretion and a showing by the defendant of
substantial prejudice or injustice. . . . In reviewing
claims that the trial court abused its discretion, great
weight is given to the trial court’s decision and every
reasonable presumption is given in favor of its correct-
ness. . . . We will reverse the trial court’s ruling only
if it could not reasonably conclude as it did.’’ (Internal
quotation marks omitted.) State v. Bullock, 155 Conn.
App. 1, 38, 107 A.3d 503, cert. denied, 316 Conn. 906,
111 A.3d 882 (2015).
  The evidence presented regarding the defendant’s
prior crimes was relevant. ‘‘[R]elevant evidence is evi-
dence that has a logical tendency to aid the trier in the
determination of an issue.’’ (Internal quotation marks
omitted.) State v. Mark, 170 Conn. App. 254, 262, 154
A.3d 572, cert. denied, 324 Conn. 926, 155 A.3d 1269
(2017). Indeed, in order to prove that the defendant
committed larceny in the third degree, the state needed
to prove that the defendant took a deposit from Foster
for a property that was not available and that he
intended to keep that deposit. Each incident involved
the defendant taking a deposit for a unit that was not
available for occupancy. In the prior two incidents, the
defendant refused to return the deposits. Those prior
crimes support the inference that the defendant
intended to keep Foster’s deposit. On the basis of the
similarity between the past crimes and the present inci-
dent, the court found the testimony to be relevant.
   After reviewing the record, we conclude that the
court did not abuse its discretion in admitting the evi-
dence regarding the defendant’s prior crimes of larceny
in the fourth degree. The facts of the prior crimes were
sufficiently similar to the present circumstances to
be relevant.
                           III
  The defendant’s final claim is that the trial court
abused its discretion in revoking his probation and
imposing a sentence of sixty months incarceration.
We disagree.
   ‘‘The standard of review of the trial court’s decision
at the sentencing phase of the revocation of probation
hearing is whether the trial court exercised its discre-
tion properly by reinstating the original sentence and
ordering incarceration. . . . In determining whether
there has been an abuse of discretion, every reasonable
presumption should be given in favor of the correctness
of the court’s ruling. . . . Reversal is required only
where an abuse of discretion is manifest or where injus-
tice appears to have been done. . . . On the basis of
its consideration of the whole record, the trial court
may continue or revoke the sentence of probation . . .
[and] . . . require the defendant to serve the sentence
imposed or impose any lesser sentence. . . . In making
this second determination, the trial court is vested with
broad discretion. . . . In determining whether to
revoke probation, the trial court shall consider the bene-
ficial purposes of probation, namely rehabilitation of
the offender and the protection of society. . . . The
important interests in the probationer’s liberty and reha-
bilitation must be balanced, however, against the need
to protect the public.’’ (Internal quotation marks omit-
ted.) State v. Francis, 146 Conn. App. 448, 453–54, 76
A.3d 744, cert. denied, 310 Conn. 960, 82 A.3d 628 (2013).
   The record reveals that the trial court balanced the
defendant’s liberty and rehabilitation against the protec-
tion of society. Specifically, the court noted that the
defendant was ‘‘not amenable to probation, based on
[his] similar criminal conduct within months of the start
of [his] probationary period.’’ The court considered the
need to protect the public from the defendant’s conduct,
recognizing that the defendant’s latest victim was a
woman in need of immediate housing. It was within
the court’s discretion to impose the remainder of the
defendant’s sentence, and we do not find the court’s
imposition of a sixty-month sentence to be unjust,
excessive, or an abuse of the court’s discretion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   2
     General Statutes § 53a-119 provides in relevant part: ‘‘A person commits
larceny when, with intent to deprive another of property or to appropriate
the same to himself or a third person, he wrongfully takes, obtains or
withholds such property from an owner.’’
   General Statutes § 53a-125 provides in relevant part: ‘‘(a) A person is guilty
of larceny in the fourth degree when he commits larceny as defined in
section 53a-119 and the value of the property or service exceeds one thou-
sand dollars.’’
   3
     General Statutes § 53a-124 provides in relevant part: ‘‘(a) A person is
guilty of larceny in the third degree when he commits larceny, as defined
in section 53a-119, and . . . (2) the value of the property or service exceeds
two thousand dollars . . . .’’
   4
     General Statutes § 53a-130 provides in relevant part: ‘‘(a) A person is
guilty of criminal impersonation when such person: (1) Impersonates
another and does an act in such assumed character with intent to obtain a
benefit or to injure or defraud another . . . .’’
   5
     The court also found that the state proved by a preponderance of the
evidence that the defendant committed attempt to commit larceny in the
third degree. The taking of Foster’s deposit was the basis of the attempt to
commit larceny and the completed larceny. Thus, the attempted larceny
does not appear to be a separate and independent basis supporting the
court’s judgment. Also, on appeal both the defendant and the state exclu-
sively address the completed act of larceny. Therefore, we do not address
the court’s mention of the attempt to commit larceny.
   6
     The gravamen of the defendant’s first challenge to the court’s finding
that he violated his probation appears to be that there was conflicting
testimony regarding whether he impersonated his business partner. Foster
testified that her father told the defendant that he could not ‘‘read what
your first name is’’ and asked him for his first name. (Emphasis added.) In
contrast, the defendant testified that he heard her father ask him, ‘‘who is
the owner?’’ Thus, according to the defendant, he simply was identifying
the name of the owner on the receipt, not impersonating someone else. We
reject this argument because ‘‘[i]t is the exclusive province of the trier of
fact to weigh conflicting testimony and make determinations of credibility,
crediting some, all or none of any given witness’ testimony.’’ (Internal quota-
tion marks omitted.) State v. Allen, 289 Conn. 550, 559, 958 A.2d 1214 (2008).
As the trier of fact, the court was free to credit the testimony indicating
that the defendant impersonated his business partner.
   Indeed, the trial court expressly found the defendant not to be credible:
‘‘[T]he court notes that [the defendant] himself conceded that he is a felon
with a history of convictions for crimes of dishonesty, but it is his present
criminal conduct, rather than his criminal past, that causes the court to
disbelieve his testimony. His substantially similar criminal conduct from
years past, however, remains an unavoidable, additional obstacle that his
attempt at credibility cannot overcome.’’
   7
     Within this claim, the defendant also appears to repeat his arguments
that the court erroneously found that he committed the crimes of criminal
impersonation and larceny in the third degree. These arguments already
have been addressed, and they warrant no further discussion. See parts I
A and B of this opinion.
   8
     Section 4–5 (c) of the Connecticut Code of Evidence provides in relevant
part: ‘‘Evidence of other crimes, wrongs or acts of a person is admissible
. . . to prove intent, identity, malice, motive, common plan or scheme,
absence of mistake or accident, knowledge, a system of criminal activity,
or an element of the crime, or to corroborate crucial prosecution testimony.’’
   9
     The trial court incorrectly referred to § 4-5 (b). Section 4-5 of the Connect-
icut Code of Evidence was amended in 2011, and subsection (b) involves
the admissibility of other sexual misconduct to establish that the defendant
had a tendency or propensity to engage in sexual misconduct. The court’s
reference to subsection (b) is understood to refer to subsection (c).